[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JULY 20, 2007
                              No. 06-14615                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 06-80044-CV-KLR

BARRY D. BATCHELOR,


                                                       Plaintiff-Appellant,

                                   versus

SOUTH FLORIDA WATER MANAGEMENT
DISTRICT,
                                                      Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                                (July 20, 2007)

Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Barry D. Batchelor appeals the summary judgment in favor of the South
Florida Water Management District and against his complaint under the self-care

provision of the Family Medical Leave Act, 29 U.S.C. § 2612(a)(1)(D). The

district court held that the suit was barred by the Eleventh Amendment. We affirm.

      The issue we must decide is whether, in the light of Nevada Department of

Human Resources v. Hibbs, 538 U.S. 721, 123 S. Ct. 1972 (2003), our holding in

Garrett v. University of Alabama Board of Trustees, 193 F.3d 1214, 1219 (11th

Cir. 1999), reversed in part on other grounds, 531 U.S. 356 (2001), that Congress

did not validly abrogate state sovereign immunity through the self-care provision

of the FMLA remains good law. Batchelor argues that the district court construed

Hibbs too narrowly by holding that the decision only applied to the family-care

provision of the FMLA, 29 U.S.C. § 2612(a)(1)(C). We agree with the district

court; our decision in Garrett, 193 F.3d at 1219, is controlling.

      We review a summary judgment de novo. Cuvillier v. Rockdale County,

390 F.3d 1336, 1338 (11th Cir. 2004). Summary judgment should be granted if

“there is no genuine issue as to any material fact and [] the moving party is entitled

to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). Only the Supreme Court

or this Court sitting en banc can overrule the decision of a prior panel of this Court.

United States v. Marte, 356 F.3d 1336, 1344 (11th Cir. 2004).

      Under the Eleventh Amendment, a State is immune from suit in federal court



                                           2
without its consent. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100,

104 S. Ct. 900, 908 (1984). “Congress may, however, abrogate such immunity in

federal court if it makes its intention to abrogate unmistakably clear in the

language of the statute and acts pursuant to a valid exercise of its power under § 5

of the Fourteenth Amendment.” Hibbs, 538 U.S. at 726, 123 S. Ct. at 1976. In

Garrett, we held that Congress was without authority to abrogate the sovereign

immunity of the states from complaints under the self-care provision of the FMLA.

193 F.3d at 1219. The Supreme Court, in Hibbs, addressed the authority of

Congress to abrogate state sovereign immunity for claims arising under only the

family-care provision of the FMLA. 538 U.S. at 725–740, 123 S. Ct. at

1976–1984. Our holding in Garrett that Congress is without authority to abrogate

state sovereign immunity for claims arising under the self-care provision of the

FMLA remains the law of this Circuit. See Marte, 356 F.3d at 1344.

      The summary judgment is

      AFFIRMED.




                                           3